           Case 1:20-cv-10740-LGS Document 13 Filed 02/23/21 Page 1 of 1


    The James Law Firm
                                               The application is GRANTED. The initial pre-trial conference
    445 Hamilton Avenue                        scheduled for February 25, 2021, at 11:00 a.m., is adjourned sine
    Suite 1102                                 die. Within thirty days of the date of this Order, and every thirty
    White Plains, NY 10601                     days thereafter, Plaintiff shall file a status letter apprising the
                                               Court of its efforts to identify the John Doe Defendant. Within two
The Honorable Judge Lorna G. Schofield         business days of learning the identity of the John Doe Defendant,
United States District Court                   Plaintiff shall notify the Court via status letter.
Southern District of New York
United States Courthouse                       SO ORDERED
500 Pearl Street
                                               Dated: February 22, 2021
New York, NY 10007-1312                               New York, New York

      Re: Strike 3 Holdings, LLC v. Doe, 1:20-cv-10740-LGS
         Response to Order to Show Cause and Request for Adjournment of Pre-trial
         Conference Scheduled for February 25, 2021

Dear Judge Schofield:

        The James Law Firm represents Plaintiff in the above-captioned matter. Strike 3
Holdings, LLC (“Strike 3”) filed its Complaint against an unknown infringer on December 20,
2020, [CM/ECF 1], followed by a motion requesting authorization to issue an early subpoena on
Verizon Internet Service (“Verizon”) for the identity and address of the subscriber to IP address
70.18.16.134. [CM/ECF 6–7]. The Court granted that motion on December 30, 2020, [CM/ECF
9], and Strike 3 served Verizon with the subpoena and the Court’s order via email and certified
mail on Monday, January 4, 2021. [CM/ECF 10].

        The return date for that subpoena was set for Friday, March 5, 2021, sixty-days from the
date of service. See Exhibit “A” attached hereto. 1 This timeline was set at the request of Verizon
to reduce the burden of compliance due to the various disruptions to personnel and services
caused by the COVID-19 pandemic. As a result, the subscriber’s identity remains unknown at
this time, and Strike 3 has been unable to investigate the subscriber’s or any other third-party’s
connection to the infringement. Additionally, although the defendant has presumably been
notified by Verizon about the pending subpoena, to the best of Strike 3’s knowledge, the
defendant has not yet retained counsel or attempted to communicate with Strike 3 in any manner.
Hence, Strike 3 is currently unable to confer with the defendant about the joint letter and
proposed case management plan, see Ind. R. IV.2., or a Rule 26(f) conference.

        Once Strike 3 receives Verizon’s response, it will promptly investigate that information
and act diligently to update the Court of the status of its claim. To that end, Strike 3 respectfully
requests the Court adjourn the pre-trial conference currently set for Thursday, February 25 until
Strike 3 amends and serves its complaint in this matter.

1
  Although the Court also authorized Strike 3 to issue subpoenas “on any Internet service provider
(“ISP”) that is identified in response to a subpoena as a provider of Internet services to Defendant,”
[CM/ECF 8, at 2], it has only served the one subpoena in this matter. The American Registry for
Internet Numbers indicates that Verizon maintains and administers the account for IP address
70.18.16.134, https://search.arin.net/rdap/?query=70.18.16.134, and Verizon has not indicated that
it does not possess the relevant information.
